10\A- hrti                                             06/16/2020
                                                   t AL

            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 20-0132


                                         DA 20-0132
                                                                           FILED
BRYCE EVERETT PETERSON,                                                     JUN 1 6 2020
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
              Petitioner and Appellant,                                   State of Montana



       v.                                                               ORDER

STATE OF M()NTANA,

              Respondent and Appellee.



       On April 8, 2020, this Court issued an Order, denying self-represented Appellant
Bryce Everett Peterson's Motion to Appoint Counsel and granting his Motion for an
Extension of Time to file his opening brief on or before July 14, 2020. In the Order, we
stated that "Peterson is appealing the Ravalli County District Court's denial of his second
petition for postconviction relief in Cause No. DV-19-468." We explained that "Peterson
is not entitled to representation from appellate counselH" when he represented himself in
District Court. Peterson v. State, No. DA 20-0132, Order at 1 (Mont. Apr. 8, 2020).
Peterson has since filed a "Motion for Reconsideration En Banc" that we deem a petition
for rehearing) See M. R. App. P. 20; Nelson v. Driscoll, 285 Mont. 355, 359, 948 P.2d
256, 258-59 (1997)(A motion for reconsideration does not exist under Montana law.).
Counsel for Appellee State of Montana has not filed a response.
       Peterson points to § 46-8-104(3), MCA, where "'extraordinary circumstances'
include those in which the petitioner or appellant does not have access to legal materials
 . . ." Peterson contends that he qualifies for counsel because "access to legal material
through LEXIS-NEXIS and the prison library do not exist." He moves this Court to
reconsider our decision in light of his contention, and referring to his prior motion, he



 Peterson timely filed his Petition for Rehearing on April 16, 2020, yet his pleading was only
recently sent to the Court.
argues that he provided documentation of no access. Peterson further requests that
opposing counsel provide copies to him of every case and statute cited in its answer brief.
He states that this request is reasonable and that he would provide legal authority for such
request if he had access to legal materials.
       Peterson's request for en banc consideration is notjustified, and a five-Justice panel
has been assigned. Internal Operating R., § IV. 1. With respect to petitions for rehearing
of orders disposing of petitions or motions, this Court may not grant rehearing in the
absence of"clearly demonstrated exceptional circumstances[1" M. R. App. P. 20(1)(d).
       In its April Order, this Court acknowledged Peterson's claim that his "legal access
at the Montana State Prison does not exist and library services are suspended[d" We
concluded that his motion for appointment of counsel was not warranted. We stated then
that Peterson did not demonstrate extraordinary circumstances. Moreover, pursuant to
§ 46-8-104(1)(e), MCA,"extraordinary circumstances exist that require the appointment
of counsel to prevent a miscarriage of justice." Peterson has not met his burden of
extraordinary circurnstances with his original motion or his instant petition. Peterson
appeals the second denial of his second such petition for postconviction relief.2 Upon
review, we conclude that Peterson has not demonstrated any exceptional circumstances to
warrant rehearing. M. R. App. P. 20(1)(d). Accordingly,
       IT IS ORDERED that Peterson's Petition for Rehearing is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Bryce Everett Peterson personally.
       DATED this         lo   day of June, 2020.




2 See Peterson   v. State, 2017 MT 165, ¶111-2, 388 Mont. 122, 398 P.3d 259.
    Justices




3